TONE, Circuit Judge
(dissenting).
I respectfully dissent based on my reading of the majority decision in Mil-liken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974). I recognize that that ease involved facts significantly different from those in the case at bar, but the “controlling principle” stated and applied there seems to me to be applicable here. That principle is that the remedy must be commensurate with the constitutional violation found, and, therefore, an inter-district remedy is not justified unless the evidence shows an inter-district violation. (418 U.S. 744 and 756, 94 S.Ct. 3112.) This seems to me to preclude metropolitan .relief here. No violation outside the city has even been alleged, let alone proved, as the District Court pointed out. Compare, United States v. Board of School Comm. of City of Indianapolis, 503 F.2d 68, at 78-80, 86 (7th Cir. 1974).
I do not disagree with this court’s persuasive argument that a metropolitan plan is needed to reduce segregation in the metropolitan area. The record does not support that relief in this case, however, in view of the stricture of Milliken v. Bradley.
ORDER